FILED
                             NOT FOR PUBLICATION                            JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RUPINDER SINGH,                                  No. 13-70796

               Petitioner,                       Agency No. A088-394-576

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Rupinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Singh’s testimony, for the first time on redirect during a continued

hearing, regarding an anonymous complaint he filed and the subsequent raid on his

workplace. See id. at 1048 (adverse credibility finding was reasonable under the

totality of the circumstances); see also Lata v. INS, 204 F.3d 1241,1245 (9th Cir.

2000) (petitioner’s explanations did not compel a contrary conclusion). In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We do not reach Singh’s contentions regarding the merits of his claims.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.


                                          2                                     13-70796